Exhibit 10.16

 

EXECUTION COPY

 

THIRD AMENDMENT TO

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

OF

 

CARBONTRONICS, LLC

 

This Third Amendment (this “Amendment”) to the Limited Liability Company
Operating Agreement of Carbontronics, LLC, a Delaware limited liability company
(the “Company”) is made as of June 16, 1998, by and among C.C. Pace Capital,
L.L.C., a Delaware limited liability company, Carbon Resources, Inc., a Delaware
corporation, Meridian Energy Corporation, a Massachusetts corporation, Meridian
Investments, Inc., a Massachusetts corporation, Coal Investors, LLC, a Delaware
limited liability company and Gencor Industries, Inc. (“Gencor”), a Delaware
corporation (each, a “Member” and collectively, the “Members”).

 

W I T N E S S E T H:

 

WHEREAS, the Members are parties to the Limited Liability Company Operating
Agreement of the Company, dated as of January 29, 1998, as amended by an
amendment dated March     , 1998 and by a Second Amendment to Operating
Amendment dated April 2, 1998 (the “Second Amendment”; the Operating Agreement
as so amended, the “Operating Agreement”); and

 

WHEREAS, Section 2.4 of the Operating Agreement sets forth as one purpose of the
Company to “sell, transfer or otherwise dispose of” its membership interests in
one or more of PC Illinois Synthetic Fuel #2, L.L.C, PC Kentucky Synthetic Fuel
#3, L.L.C. and PC Indiana Synthetic Fuel #2, L.L.C. (each, a “Project Company”
and collectively, the “Project Companies”), “and to collect sale proceeds” from
the sale of such membership interests; and

 

WHEREAS, in order to effect the sale of the membership interests in one or more
of the Project Companies to Carbontronics Synfuels Investors, L.P., the Members
desire to amend the Operating Agreement as provided herein to evidence their
agreements relating to the proposed sale of such membership interests.

 

NOW, THEREFORE, in consideration of the mutual covenants, rights and obligations
set forth herein and for other valuable consideration, the receipt and
sufficiency of which each Member hereby acknowledges, the Members, intending to
be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

1. Section 1.1 of the Operating Agreement is hereby amended as follows:

 

(a) The definition of “Management Committee” is hereby deleted in its entirety
and the following inserted in lieu thereof:

 

“Management Committee” shall mean the committee, which shall act by majority
vote unless otherwise stated herein, consisting of Timothy F. Sutherland (or
other person designated by C.C. Pace Capital, L.L.C), Frederick J. Murrell (or
other person designated by Carbon Resources, Inc.), Douglas E. Miller (or other
person designated by Meridian Energy, Meridian Investments and Coal Investors,
LLC), and E. J. Elliott (or other person designated by Gencor).

 

(b) The following new definitions are hereby added:

 

“Buyer” means Carbontronics Synfuels Investors L.P.

 

“Carbontronics Synfuels” means Carbontronics Synfuels Investors, L.P.

 

“First Available Funds” means all revenues received by Carbontronics, less funds
required to pay operating expenditures, less the funds necessary to pay the
development fee described in Section 4.4(a)(1).

 

“Gencor” means Gencor Industries, Inc.

 

“Original Members” means C.C. Pace Capital, Carbon Resources, Meridian Energy,
Meridian Investments and Coal Investors.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Carbontronics Synfuels Investors, L.P. dated as of June 16, 1998.

 

“Project Company” means PC Illinois Synthetic Fuel #2, L.L.C., PC Kentucky
Synthetic Fuel #3, L.L.C. and PC Indiana Synthetic Fuel #2, L.L.C.

 

“Purchase Agreement” means the purchase and sale agreement between the Company
and Carbontronics Synfuels providing for the purchase and sale of membership
interests in the Project Companies.

 

2. The additional wording added to the Operating Agreement by Section 3 of the
Second Amendment is hereby deleted in its entirety.

 

3. The Operating Agreement is hereby amended by deleting Exhibit A in its
entirety and replacing it with Exhibit A hereto.

 

4. Section 4.3(a) is hereby deleted in its entirety and replaced with the
following:

 

(a) After giving effect to the special allocations set forth in Section 4.3,(e)
through (k), for any taxable year of the Company, Profit and Loss shall be
allocated first to Members in amounts necessary to cause their respective
Capital Accounts to be equal (or as nearly equal as possible) to their
respective Member’s Percentages, and then to Members in accordance with their
Member’s Percentages.



--------------------------------------------------------------------------------

5. Section 4.3(d) is hereby deleted in its entirety.

 

6. The following new Section 4.4 is added to the Operating Agreement:

 

Section 4.4 Distributions. (a) Certain priority distributions shall be made as
follows:

 

(1) upon receipt of a $1,500,000 development fee payable by Carbontronics
Synfuels pursuant to the Purchase Agreement, such funds shall be forthwith
distributed in equal 1/3 payments to C.C. Pace Capital, Carbon Resources and
Meridian Energy. Such distribution shall be made by the Company promptly upon
receipt of payment received under the Purchase Agreement.

 

(2) It is expressly agreed that Gencor shall be obligated to fulfill only the
requirements for completion and acceptance of a Project as set forth in the EPC
Agreements to which Gencor has previously agreed, and Gencor has no obligation
to comply with Section 3.1(g) of the Partnership Agreement, or any provision of
other documents related to these transactions, which section or provision
addresses or establishes standards for determining Project completion or
performance or whether a Project has been placed in-service (Section 29).
Notwithstanding the foregoing, Gencor reasonably expects that the Projects will
satisfy, and will use its best efforts to cause the Projects to satisfy the
conditions set forth in Section 3.1(g)(i) - (iii) of the Partnership Agreement.

 

(b) Subject to Section 4.4(a), distributions to the Members shall be made pro
rata according to each Member’s Percentage.

 

(c) Unless each of the Members otherwise agrees to the contrary, all net cash
flow available for distribution shall be distributed to the Members promptly
following the end of each fiscal quarter of the Company. Immediately prior to a
distribution of property other than cash, the Capital Accounts shall be adjusted
as provided in Treasury Regulation 1.704-1(b)(2)(iv)(f).

 

7. Section 6.1 is hereby amended by deleting, in line 4, the words “by a
majority vote” and by inserting in lieu thereof the words “by vote in accordance
with Section 6.5(b).”

 

8. The caption, and the lead-in to the first sentence of Section 6.2(a) of the
Operating Agreement, commencing with the words “Until such time” in the second
line thereof, and ending with the words “do the following:”, in the tenth line
thereof, is deleted in its entirety and the following substituted in lieu
thereof:

 

Section 6.2 Administrative Powers, Authority and Obligations of C.C. Pace
Capital. (a) Until such time as Members representing a majority of the
Membership Interest in the Company advise C.C. Pace Capital in writing of their
determination to withdraw the authority granted in this Section 6.2, C.C. Pace
Capital, in its capacity as a Member, and in addition to the other rights and
duties of the Management Committee set forth herein, and subject to any
limitations contained in the Act, applicable laws and



--------------------------------------------------------------------------------

Sections 6.1, 6.2(c) and 6.3 or any other provision hereof, shall be responsible
for administration of the day-to-day affairs of the Company and shall be
authorized to do on behalf of the Company all things which, in its reasonable
judgement, are necessary, proper/or desirable to carry out such responsibility,
including but not limited to the right, power and authority from time to time to
do the following:

 

9. The lead-in to the first sentence of Section 6.2(b) of the Operating
Agreement, commencing with the words “So long as Meridian” and ending with the
words “as a Member shall,” is deleted in its entirety and the following
substituted in lieu thereof:

 

(b) So long as C.C. Pace Capital maintains the administrative powers granted
under this Section 6.2, C.C. Pace Capital, in its capacity as a Member, shall:

 

10. The lead-in to the first sentence of Section 6.2(c) of the Operating
Agreement, commencing with the words “Unless the Management Committee” and
ending with the words “of the following actions,” is deleted in its entirety and
the following substituted in lieu thereof:

 

(c) Unless the Management Committee, by unanimous vote, has approved in writing
any of the following actions proposed to be taken by C.C. Pace Capital pursuant
to the authority granted to it pursuant to this Section 6.2, C.C. Pace Capital
shall not have the authority to take any of the following actions:

 

11. The following new Section 6.5 is hereby added to the Operating Document:

 

Section 6.5 Additional Agreements Regarding Management Committee.

 

(a) Subject to the action of the Management Committee, as long as Timothy F.
Sutherland is a member of the Management Committee, he shall serve as Chairman
of the Management Committee.

 

(b) Except for situations in which or acts as to which this Agreement requires
unanimous consent of the Management Committee, all actions of the Management
Committee shall be taken by a majority vote of voting interests, with each
member of the Management Committee having a voting interest equal to the
Member’s Percentage of the Member that has designated such member of the
Management Committee.

 

12. The Operating Agreement as amended by this Amendment (including any
Schedules and Exhibit(s) hereto) contains the full and complete understanding of
the parties hereto with respect to the subject matter hereof, and supersedes any
and all prior and contemporaneous agreements, understandings and negotiations
between and among the Members concerning the subject matter hereof, including
but not limited to the Letter Agreement, dated January 2, 1998, between Gencor
and the Company and the Letter Agreement, dated January 10, 1998, between Gencor
and the Company.

 

13. The Members agree to enter into appropriate documents concurrently herewith
or promptly after the date hereof in order to add Gencor (or a wholly-owned
subsidiary of Gencor) as (i) a member of Carbontronics Fuels, LLC
(“Carbontronics Fuels”), the general partner of



--------------------------------------------------------------------------------

Carbontronics Synfuels Investors, L.P., (ii) a member of Carbon Operations of
Kentucky, LLC, which will employ the unionized work force at the Gibraltar
facility, and (iii) a member of Carbon Operations of Indiana, LLC, which will
employ the unionized work force at the Lynnville facility, in each case with a
25% membership interest and 25% voting interest on the applicable Management
Committee. Gencor shall be entitled to receive 25% of the Construction
Management Fee payable to Carbontronics Fuels pursuant to Section 5.6(b) of the
Partnership Agreement and shall be obligated to provide 25% of the GP
Capitalization Amount required to be provided by Carbontronics Fuels pursuant to
Section 5.12 of the Partnership Agreement. The document required by clause
(i) shall be entered into concurrently herewith.

 

14. Each of the Members, for themselves, and each of their respective
shareholders, officers, directors, agents, employees, representatives,
affiliates (other than the Project Companies), successors, assigns, and all
persons acting or claiming by, through or under any of the foregoing (the
“Releasors”), release, waive and forever discharge each of the other Members and
their respective shareholders, officers, directors, agents, employees,
representatives, affiliates (other than the Project Companies), successors and
assigns, and all persons acting or claiming by, through or under any of the
foregoing (the “Released Parties”) from any and all debts, liens, contracts,
agreements, promises, obligations, liabilities, damages, losses, costs and
claims of any nature whatsoever arising out of acts or omissions which were
performed, or which were required to be performed prior to the date hereof which
Releasors may have against any or all of the Released Parties, regardless of
whether such claims be direct or indirect, known or unknown, asserted or
unasserted, and regardless of whether such claims have fully and completely
accrued or ripened; provided, that the foregoing shall not apply to the
obligations of the Company to repay the loan from Transpacific Stores together
with interest thereon.

 

15. The Operating Agreement as amended hereby is ratified and confirmed. All
future references to the Operating Agreement shall mean and refer to the
Operating Agreement, as modified and amended by this Amendment.

 

16. Capitalized terms not defined in this Amendment shall have the respective
meanings ascribed to them in the Operating Agreement.

 

17. This Amendment may be executed in counterparts, all of which together shall
constitute one agreement binding on all parties hereto.



--------------------------------------------------------------------------------

EXHIBIT A

 

Member

--------------------------------------------------------------------------------

   .
Member’s
Percentage


--------------------------------------------------------------------------------

   

Amount of

Capital Contributions

--------------------------------------------------------------------------------

C.C. Pace Capital, L.L.C.

4401 Fair Lakes Court

Suite 400

Fairfax, Virginia 22033

   13.75 %   $ 250.00

Carbon Resources, Inc.

III 3rd Ave., West

Suite 140

Bradenton, FL 34205

   13.75 %   $ 250.00

Meridian Energy Corporation

1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   9.35 %   $ 170.00

Meridian Investments, Inc.

1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   4.40 %   $ 80.00

Coal Investors, LLC

c/o Meridian Energy Corporation

1266 Furnace Brook Parkway

Quincy, Massachusetts 02169

   13.75 %   $ 250.00

Gencor Industries, Inc.

5201 N. Orange Blossom Trail

Orlando, FL 32810

   45 %    
 
  Admitted for
non-monetary
contribution



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

CARBONTRONICS, LLC     By Its Members     C.C. Pace Capital, L.L.C.         By
Its Members:         C.C. PACE RESOURCES, INC.         By:   /s/ Timothy F.
Sutherland            

Name: Timothy F. Sutherland

Title: President

        CHELSEA VIRGINIA, L.L.C.         By:  

/s/ James R. Treptow

           

Name: James R. Treptow

Title: Managing Director

    CARBON RESOURCES, INC.     By:  

/s/ Frederick J. Murrell

       

Name: Frederick J. Murrell

Title: President

    MERIDIAN INVESTMENTS, INC.     By:  

/s/ John F. Boc

       

Name: John F. Boc

Title: President

    MERIDIAN ENERGY CORP.     By:  

/s/ John F. Boc

       

Name: John F. Boc

Title: Treasurer

    COAL INVESTORS, LLC     By:  

/s/ John F. Boc

       

Name: John F. Boc

Title: A Member

    GENCOR INDUSTRIES, INC.    

By:

 

/s/ E.J. Elliott

       

Name: E.J. Elliott

Title: President